Citation Nr: 1821116	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to compensation for residuals of left lower extremity above-knee amputation under 38 U.S.C. § 1151.

3.  Entitlement to an initial rating in excess of 10 percent for type 2 diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 30 percent for amputation of all right foot toes.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to December 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has made a claim for the highest rating possible for his service-connected disabilities, and the record reflects that he is currently unemployed.  As such, the Board finds that a claim for a TDIU rating has been raised by the record and is currently before the Board.

The issues of entitlement to service connection for a left leg disability, entitlement to compensation for residuals of left lower extremity above-knee amputation under 38 U.S.C. § 1151, and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  For the entire period of claim, the Veteran's type 2 diabetes mellitus is shown to have been managed by restricted diet only, and is not shown to have required an oral hypoglycemic agent, insulin (including daily injection), or regulation of activities at any time.

2.  For the entire period of claim, the Veteran's right lower extremity peripheral neuropathy is shown to have been manifested by no more than mild incomplete paralysis of the sciatic nerve, and is not shown to have been manifested by moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, of the sciatic nerve at any time.

3.  For the entire period of claim, the evidence shows that all of the toes on the Veteran's right foot were amputated without metatarsal loss.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for type 2 diabetes mellitus is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.119, Code 7913 (2017); 82 Fed. Reg. 50806 (Nov. 2, 2017) (to be codified at 38 C.F.R. pt. 4).

2.  An initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8520 (2017).

3.  An initial rating in excess of 30 percent for amputation of all right foot toes is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5170 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has complied with its duty to notify.  38 U.S.C. § 5103.  Since the May 2012 rating decision granted service connection for type 2 diabetes mellitus, for right lower extremity peripheral neuropathy, and for amputation of all right foot toes, and assigned a disability rating and effective date for each of the awards, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's post-service treatment records for the entire period of each of his three initial rating claims are in the claims file.  [While the Board is remanding other claims at this time for outstanding VA treatment records, such records are only being requested for the period prior to August 14, 2009, which pre-dates the period of the three initial rating claims beginning on May 10, 2010.  Accordingly, the Board concludes that the records being sought on remand would not be pertinent to the initial rating claims now being decided, and that remanding the initial rating claims for those records would unnecessarily delay the adjudication of those claims.]  The Veteran has not identified any other outstanding post-service treatment records relevant to the claims being decided herein.

VA examinations were completed in February 2012 (for diabetes, peripheral neuropathy, and amputations) that reflected a full examination of the Veteran's pertinent disabilities and review of his pertinent medical history.  Therefore, the examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  [Thereafter, in April 2016, another VA diabetes examination was completed, at which time it was determined that the Veteran did not have a diagnosis of type 2 diabetes mellitus.  In addition, in April 2016, another VA peripheral nerves examination was completed, at which time it was determined that the Veteran did not have a diagnosis of diabetic peripheral neuropathy (due to no underlying diagnosis of type 2 diabetes mellitus) - but by that time, the Veteran had already undergone amputation of his right lower extremity (right above the knee) which took place in November 2012.]

For the above reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, the Board will proceed with addressing the merits of this appeal.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Initial Ratings in general

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Initial Rating for Type 2 Diabetes Mellitus

The Veteran's type 2 diabetes mellitus is rated under Code 7913.  Effective December 10, 2017, VA revised the criteria for rating disabilities of the endocrine system (including diabetes mellitus).  82 Fed. Reg. 50806 (Nov. 2, 2017).  Because the current initial rating claim for type 2 diabetes mellitus stems from an original service connection claim that was filed in May 2010, the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for that disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C. § 5110(g) (2012).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Under the version of Code 7913 in effect prior to December 10, 2017, diabetes mellitus is rated as follows.  A 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or, oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) states that compensable complications of diabetes are to be evaluated separately, while noncompensable complications are to be considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913 (2017).

Under the version of Code 7913 which became effective on December 10, 2017, diabetes mellitus is rated as follows.  A 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring one or more daily injection of insulin and restricted diet; or, oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring one or more daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring one or more daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) states that compensable complications of diabetes are to be evaluated separately, while noncompensable complications are to be considered part of the diabetic process under Code 7913.  82 Fed. Reg. 50806 (Nov. 2, 2017).

For the entire period of claim, the Veteran's type 2 diabetes mellitus is shown to have been managed by restricted diet only, and is not shown to have required an oral hypoglycemic agent, insulin (including daily injection), or regulation of activities at any time.  Throughout this period, the evidence of record (including the report of a February 2012 VA diabetes examination) has documented that his type 2 diabetes mellitus has been managed by restricted diet only.  [While January 2011 VA treatment records included human insulin "INJ" on his list of Active Inpatient Medications, this was noted to be for ICU use only and was not included on any of his other medication lists throughout the period of appeal.]  As noted above, in April 2016, another VA diabetes examination was completed, at which time it was determined that the Veteran did not have a diagnosis of type 2 diabetes mellitus.

[The question of whether to continue service connection for type 2 diabetes mellitus is not at issue before the Board and therefore will not be addressed herein.]

In addition, the Veteran has not claimed, and the evidence does not show, that he has had any additional compensable complications of type 2 diabetes mellitus other than those for which he is already service-connected (namely, right lower extremity peripheral neuropathy and amputation of all right foot toes).

Accordingly, the Board finds that an initial rating in excess of 10 percent for type 2 diabetes mellitus is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.119, Code 7913 (2017); see 82 Fed. Reg. 50806 (Nov. 2, 2017); see also Fenderson, 12 Vet. App. at 119, 126-27.

Initial Rating for Right Lower Extremity Peripheral Neuropathy

The Veteran's right lower extremity peripheral neuropathy is rated under Code 8520, which provides the following ratings for paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and the flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For the entire period of claim, the Veteran's right lower extremity peripheral neuropathy is shown to have been manifested by no more than mild incomplete paralysis of the sciatic nerve, and is not shown to have been manifested by moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, of the sciatic nerve at any time.  Throughout this period, the evidence of record (including the report of a February 2012 VA peripheral nerves examination) has documented that his symptoms of right lower extremity peripheral neuropathy consisted of mild intermittent pain and mild paresthesias and/or dysesthesias in the right lower extremity, amounting to mild incomplete paralysis in the right lower extremity.  In November 2012, VA treatment records document that he underwent amputation of his right lower extremity (right above the knee).  As noted above, in April 2016, another VA peripheral nerves examination was completed, at which time it was determined that the Veteran did not have a diagnosis of diabetic peripheral neuropathy (due to no underlying diagnosis of type 2 diabetes mellitus) - but by that time, the Veteran had already undergone the November 2012 amputation surgery.

[The question of whether to continue service connection for right lower extremity peripheral neuropathy is not at issue before the Board and therefore will not be addressed herein.]

Accordingly, the Board finds that an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.124a, Code 8520; see also Fenderson, 12 Vet. App. at 119, 126-27.

Initial Rating for Amputation of All Right Foot Toes

The Veteran's amputation of all right foot toes is rated under Code 5170, which provides that a 30 percent rating is warranted for amputation of all toes without metatarsal loss.  38 C.F.R. § 4.71a, Code 5170.

The Court has held that, where a disability is listed in the schedule (as is the case here, where amputation of all toes is listed in Code 5170), rating by analogy is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333,336-37 (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993) ("[a]n analogous rating... may be assigned "only" where the service-connected condition is 'unlisted.'").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

For the entire period of claim, the evidence shows that all of the toes on the Veteran's right foot were amputated without metatarsal loss.  Throughout this period, the evidence of record (including the report of a February 2012 VA amputations examination) has documented that all of the toes on his right foot were amputated without metatarsal loss.  Regarding functional impairment, it was noted at the February 2012 VA amputations examination that his amputations - including his service-connected amputation of all right foot toes and the currently nonservice-connected left lower extremity above-knee amputation - impacted his ability to work, and it was noted that he could not work and had multiple severe impairments.  As noted in the Introduction section, a claim for a TDIU rating has been raised by the record (pursuant to Rice, 22 Vet. App. at 447), and is being addressed in the Remand section below.  No other functional impairment pertaining solely to the amputation of all of his right foot toes was indicated.  In November 2012, VA treatment records document that he underwent amputation of his right lower extremity (right above the knee).

[The question of whether to continue service connection for amputation of all right foot toes is not at issue before the Board and therefore will not be addressed herein.]

Accordingly, the Board finds that an initial rating in excess of 30 percent for amputation of all right foot toes is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.71a, Code 5170; see also Fenderson, 12 Vet. App. at 119, 126-27.


ORDER

An initial rating in excess of 10 percent for type 2 diabetes mellitus is denied.

An initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

An initial rating in excess of 30 percent for amputation of all right foot toes is denied.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal for entitlement to service connection for a left leg disability, entitlement to compensation for residuals of left lower extremity above-knee amputation under 38 U.S.C. § 1151, and entitlement to a TDIU rating.

Regarding the service connection and 38 U.S.C. § 1151 issues, a September 2009 VA treatment record documents that the Veteran underwent left hip disarticulation surgery at the Tucson, Arizona Southern Arizona VA Health Care System on August 3, 2009, and quoted from the surgical report as follows: "He [the Veteran] developed an ischemic and necrotic left above the knee amputation stump following ligation of his profunda femoris secondary to a ruptured mycotic aneurysm of the left femoral artery."  The Board notes that the surgical report quoted above is not currently of record, and that in fact the oldest treatment report of record from the Tucson Southern Arizona VA Health Care System is dated on August 14, 2009 (i.e., nine days after his left hip disarticulation surgery).  On remand, all outstanding VA treatment records from the Tucson Southern Arizona VA Health Care System dating prior to August 14, 2009 (including all reports pertaining to any left leg disabilities as well as to his left lower extremity above-knee amputation, including any informed consent documentation) must be obtained.

Regarding the above inferred claim for a TDIU rating, the Veteran should be notified of the requirements to establish such a claim, and requested to complete a formal claim (VA Form 21-8940).  The AOJ should complete any necessary development for this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to a TDIU rating.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU rating, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

2.  Obtain all VA treatment records from the Tucson, Arizona Southern Arizona VA Health Care System dating prior to August 14, 2009 (including all reports pertaining to any left leg disabilities as well as to his left lower extremity above-knee amputation, including any informed consent documentation).

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received, to include obtaining any medical opinions if needed in light of any pertinent evidence received), and readjudicate the claims on appeal for entitlement to service connection for a left leg disability, entitlement to compensation for residuals of left lower extremity above-knee amputation under 38 U.S.C. § 1151, and entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


